Order entered May 21, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00871-CV

                                    ERIC DRAKE, Appellant

                                                  V.

                 TRAVELERS INDEMNITY COMPANY, ET AL, Appellees

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 13-01062

                                             ORDER
       We GRANT appellant’s May 19, 2014 motion for extension to file brief to the extent

appellant’s brief in this appeal shall be filed no later than June 23, 2014.



                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE